In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00148-CV


                        IN RE GARY LEWIS BAILEY, RELATOR

                               ORIGINAL PROCEEDING

                                      May 2, 2014

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Relator, Gary Lewis Bailey, a prison inmate appearing pro se, has filed a petition

seeking a writ of mandamus compelling respondent, the “State of Texas re: Board of

Pardons and Paroles,” to grant him release from prison on parole. We will dismiss the

petition.


       Relator’s petition has no appendix or record, see TEX. R. APP. P. 52.3 (required

form and contents of petition), but from our reading of his petition relator asks us to

remedy a recent denial of parole by the Board of Pardons and Paroles.


       Section 22.221 of the Texas Government Code expressly limits the mandamus

jurisdiction of the courts of appeals to writs necessary to enforce the jurisdiction of the
court of appeals and writs against specified district or county court judges in the court of

appeals district. TEX. GOV’T CODE ANN. § 22.221(a), (b) (West 2004). Consequently,

unless necessary to enforce our jurisdiction, we have no jurisdiction to issue a writ of

mandamus against the Texas Board of Pardons and Paroles. See In re Gomez, No.

01-13-00680-CR, 2013 Tex. App. LEXIS 11954, at *2-3 (Tex. App.—Houston [1st Dist.]

Sept. 24, 2013, original proceeding) (per curiam, mem. op., not designated for

publication) (finding no original jurisdiction by appellate court over Texas Board of

Pardons and Paroles).


       Neither relator’s petition nor review of our own records shows that relator has an

appeal pending before us. “The writ of mandamus may not be utilized to protect or

enforce potential jurisdiction of a court of appeals . . . .      Generally, it is only after

appellate jurisdiction has been invoked and thus becomes active that a Court of

Appeals may enforce or protect its jurisdiction by issuance of the writ.” In re Brown,

2011 Tex. App. LEXIS 8581 (Tex. App.—Amarillo Oct. 27, 2011, orig. proceeding)

(mem. op.) (citations omitted). The question of relator’s parole eligibility is not a matter

threatening or otherwise jeopardizing our exercise of appellate jurisdiction over an

existing appeal. Finding we therefore lack jurisdiction to consider the merits of relator’s

petition, we dismiss this original proceeding for lack of jurisdiction.




                                                   James T. Campbell
                                                       Justice




                                               2